

EXHIBIT 10.66

Tri-State NON-COMPETE/NON-SOLICITATION AGREEMENT




This Tri-State NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is
made and entered into as of this 7th day of December, 2005, by and between
STRATUS SERVICES GROUP, INC., a Delaware company (“Stratus”) and TRI-STATE
EMPLOYMENT SERVICE, INC., a New York corporation (“Tri-State”), and the
respective affiliates, officers, directors and/or principals of each of Stratus
and Tri-State.


RECITALS:


WHEREAS, Tri-State and Stratus have executed an Asset Purchase Agreement (“Asset
Purchase Agreement”) whereby Tri-State has purchased certain assets related to
the ongoing clerical and light industrial staffing business of Stratus at the
offices located in Bellflower, California and West Covina, California (the
“Purchased Assets”); and


WHEREAS, Tri-State and Stratus are currently parties to a certain Outsourcing
Agreement, as amended, which clarifies certain non-competition and
non-solicitation provisions among the parties; and


WHEREAS, Tri-State possesses substantial information and knowledge regarding the
Purchased Assets; and


WHEREAS, the parties desire to enter into an agreement whereby Tri-State
acknowledges its obligations under the Outsourcing Agreement, and reaffirms same
except as amended hereby.


NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:


Confidentiality and Trade Secrets


Tri-State acknowledges that it has had access to confidential information
concerning Stratus’ business and clients relating thereto, including their
business affairs, special needs, preferred methods of doing business, methods of
operation, key contact personnel and other data, all of which provides Tri-State
with a competitive edge and none of which is readily available except to
Stratus.


Tri-State further acknowledges that it has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment relating to the Stratus’
business, as well as job order specifications and the particular characteristics
and requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides Tri-State with a competitive edge and none of which is readily
available except to Stratus.

1

--------------------------------------------------------------------------------



Tri-State agrees that all of the foregoing information regarding Stratus’
business and all clients and employees related thereto constitutes valuable and
proprietary trade secrets and confidential information of Stratus (hereafter
“Confidential Information”).


Non-Competition Agreement


Tri-State agrees that it will not, during the three (3) year period commencing
with the Effective Date of the Asset Purchase Agreement (“Restrictive Period”)
service, solicit, compete in the geographic area or deal with any customers or
future customers of Stratus’ existing nationwide customers and accounts that
operate in the geographic area of the CA Branch Offices.


Non-Disclosure Agreement


Tri-State agrees that except as directed by Stratus, it will not at any time use
for any reason or disclose to any person any of the Stratus Confidential
Information or permit any person to examine and/or make copies of any documents
which may contain or are derived from Confidential Information, whether prepared
by Stratus or otherwise, without the prior written permission of Stratus.


No Adequate Remedy at Law


Tri-State acknowledges and agrees that any breach or threatened breach by of
this Agreement by Tri-State would cause immediate and irreparable injury to
Stratus and that money damages alone would not provide an adequate remedy in the
event Tri-State breaches any of the above covenants. Accordingly, Tri-State
agrees that Stratus shall have the right to seek and obtain an injunction to
enjoin any such breach by Tri-State without the requirement of the posting of a
bond and, if Stratus shall institute any action or proceeding to enforce those
covenants, Tri-State hereby waives and agrees not to assert the claim or defense
that Stratus has an adequate remedy at law. The foregoing shall not prejudice
Stratus’ right to require Tri-State to account for and pay over to Stratus the
amount of any damages incurred by Stratus as a result of any such breach.


Scope and Duration


It is expressly understood and agreed that Stratus and Tri-State consider the
restrictions contained in this Agreement to be reasonable and necessary for the
purposes of preserving and protecting the goodwill, legitimate business
interests, and proprietary trade secrets and confidential information of
Stratus. Nevertheless, if any of the aforesaid restrictions are found by a court
having jurisdiction to be unreasonable, or to be overbroad as to geographic
area, or time, or with respect to a particular scope of commerce, or to be
otherwise unenforceable, the parties intend for the restrictions set forth above
to be modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.







2

--------------------------------------------------------------------------------





Successors and Assigns


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns, except that neither
party may assign its obligations hereunder without the prior written consent of
the other parties hereto; provided, however, that either party may assign its
rights hereunder to a subsidiary or affiliate, provided that the party assigning
shall remain liable for its obligations hereunder. Any assignment in
contravention of this provision shall be null and void. No assignment shall
release either party from any obligation or liability under this Agreement.


Entire Agreement; Amendment


This Agreement, the Asset Purchase Agreement, of even date herewith, all
schedules and exhibits thereto and hereto, and all agreements and instruments to
be delivered by the parties pursuant hereto represent the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersede all prior oral and written, and all contemporaneous oral
negotiations, commitments and understandings between such parties. The parties,
by the consent of their respective Boards of Directors, Members or officers
authorized by such Boards, may amend or modify this Agreement, in such manner as
may be agreed upon, by a written instrument executed by both parties.
 
Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to conflicts of law principles.
 
Section Headings


The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.


Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.



3

--------------------------------------------------------------------------------



Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which, when taken together, shall be one and
the same document.




STRATUS SERVICES GROUP, INC.




By: /s/ Joseph J. Raymond
Joseph J. Raymond
Chairman and CEO




TRI-STATE EMPLOYMENT SERVICE, INC.






By: /s/ Robert Cassara
Name: Robert Cassara
Title: President
4


--------------------------------------------------------------------------------